ALLOWANCE
Terminal Disclaimer
	The Terminal Disclaimer filed 10/07/2021 has been entered.

Reasons for Allowance
Claim(s) 1-26 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a first light assembly for lighting a volleyball court, comprising a base, a vertical pole fixedly coupled to the base at a first end thereof, an upper light fixture coupled to the vertical pole at a second end thereof, the second end opposite from the first end thereof, the upper light fixture adapted to emit light outward and downward at a level generally below an eye level of any player on the volleyball court; and a lower light element mounted in a slot on the base, the lower light element mounted in a manner to emit light outwards and upwards as specifically called for the claimed combinations.
The closest prior art, Gordin et al (US 2015/0334807 A1), does not include a volleyball court wherein the upper light fixture adapted to emit light outward and downward at a level generally below an eye level of any player on the volleyball court as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Gordin et al reference in the manner required by the claims. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/C.E.D/           Examiner, Art Unit 2875                                                                                                                                                                                             
/BRYON T GYLLSTROM/           Primary Examiner, Art Unit 2875